 In the MatterOfMARINE OPTICALMANUFACTURINGCo..EMPLOYERandUNITED OPTICAL ANDINSTRUMENT WORKERS OFAMERICA,C. I.0.,PETITIONERCase Ni). 1-RC-1727.-Decided December 8,1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert S. Fuchs;hearing- officer.The hearing officer's rulings, including the rulingdiscussed below, are free from prejudicial error and are herebyaffirmed.The Marine Optical Workers Union, herein called the Intervenor,moved to intervene at the hearing held on September 27, 1950.Be-cause the Intervenor was not in complete compliance with the filingrequirements of the Act, the hearing officer permitted the interventioncontingent upon a ruling by the Board on the motion. The Intervenorwas formed on September 925, 1950, and had by the date of the hearinginitiated steps to achieve compliance.The formation of the Inter-venor only 2 days before the hearing made complete compliance bythe time of the hearing impossible.Any technical defect in the In-tervenor's intervention was cured by its partial compliance at thattime, by its statement at the hearing that it was in the process of com-pleting compliance, and by its actual compliance shortly thereafter.'In view of these circumstances, we find that the intervention of theIntervenor was proper.2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act`.'2.The Petitioner and the Intervenor are labor organizations claim-ing to represent employees of the Employer.We find no merit to thePetitioner's contention that the Intervenor loses its status as a labor1New Indiana Chair Company,Inc.,80 NLRB 1686, 1689.2Ibid;Westinghouse Electric Corporation,84 NLRB 213,214, footnote 5.3StanisZaus Implement and Hardware Company, Limited,91 NLRB 618.92 NLRB No. 88.571 572DECISIONS OF NATIONALLABOR RELATIONS BOARDorganization within the meaning ofthe Actbecause it is allegedlyEmployer inspired and dominated.This contention is in fact. acharge of unfair labor practices in violation of Section 8 (a) (2) ofthe Act. Sucha charge may be heard only in a complaint proceeding.3.The Employer moved to dismiss the petition as having been pre-maturelyfiled withrespect to a collective bargaining agreement be-tween the Employer and a union not a party to this proceeding. Thepetition was filed onAugust 17,1950, and the earliest terminationdate of the contract in questionwas October 30, 1950.Under thesecircumstances we cannotsay that thepetition was prematurely filed,especially as the evidence indicates that the contracting union wasdissolved on August 8, 1950, before the filingof the petition.Con-trary to thebelief of the Employer,the Board has established no so-called 60-day rule with respect to the time within which a petitionmay be filedbefore the expiration date of an existingcontract.TheEmployer's motion to dismiss the petition is therefore denied.A question affecting commerce exists concerning the representationof employees of the Employerwithin themeaning of Section 9 (c)(1) and Section 2 (6) and(7) of the Act.4.The followingunit is appropriate for the purposes of collectivebargainingwithin themeaning of Section 9(b) of the Act:All production and maintenance employeesat theEmployer's plantin Rosindale,Massachusetts,excluding office and clerical employees,shippers,salesmen, tool and die makers,machinists,machinists' ap-prentices,professional employees,foremen,-assistant foremen, andall other supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]